Citation Nr: 1204170	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  06-11 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a September 2004 rating decision of the Manila, Republic of the Philippines VA Regional Office (RO) and an April 2009 rating determination of the VA RO in Los Angeles, California hat denied service connection for bilateral hearing loss disability and tinnitus, respectively.  The Veteran resides within the jurisdiction of the VA Los Angeles, California RO.  

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record discloses that in March 2008, the Veteran requested a hearing at a local office before a Member of the Board as to the issue of entitlement to service connection for hearing loss disability.  It does not appear that this matter was addressed.  When the claim was certified for appeal in February 2009, it was noted that a hearing had not been requested.

The Veteran subsequently filed a claim for tinnitus.  An appeal of the denial of the claim was perfected with the submission of a substantive appeal dated in October 2009.  At that time, the Veteran requested a hearing at a local office before a Member of the Board as to the issue of entitlement to service connection for tinnitus.  It does not appear that this matter was addressed.  However, on certification of the appeal in November 2011, it was recorded that the appeal was pending a Board videoconference.  The Board observes, however, that there is no indication that a videoconference hearing was scheduled or performed, nor is there any document in the claims folder attesting to the scheduling of a hearing.  In view of such, clarification of this matter is in order, and a Travel Board hearing should be scheduled unless the Veteran advises otherwise.

Additionally, review of the record indicates that the Veteran has received VA outpatient treatment for hearing loss.  The most recent progress notes of record date through October 5, 2009.  The Board is thus put on notice as the existence of additional VA clinical evidence that may have some bearing on the claims.  As such, it should be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA records dating from October 6, 2009 through the present should be requested and associated with the claims folder.

Accordingly, the case is REMANDED for the following actions: 

1.  Schedule the appellant for a Travel Board hearing at the RO.

2.  Request VA outpatient records from October 6, 2009 through the present and associate with the claims folder.

3.  After taking any further development deemed appropriate, re-adjudicate the issues.  If a benefit is not granted, provide the appellant and his representative a supplemental statement of the case and afford an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



